    Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 1 of 6 PageID #:260



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE: TIKTOK, INC.,                        )
 CONSUMER PRIVACY                            )       MDL No. 2948
 LITIGATION,                                 )
                                             )       Master Docket No. 20 C 4699
                                             )
                                             )       Judge John Z. Lee
                                             )
                                             )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases           )


                      APPLICATION OF ROBERT M. FOOTE FOR
                    APPOINTMENT TO THE STEERING COMMITTEE

       NOW COMES, Robert M. Foote, and pursuant to this Court’s Case Management Order

No.1 and No. 2, submits his Application for Appointment to the Steering Committee and in support

thereof states as follows:

       I.      INTRODUCTION

        Federal Rule of Civil Procedure 23(g)(3) provides that the Court “may designate interim

 counsel to act on behalf of the putative class before determining whether to certify the action as

 a class action.” Fed. R. Civ. P. 23(g)(3). Furthermore, the MANUAL FOR COMPLEX LITIGATION

 (the “Manual”) provides guidance regarding the organization of complex litigation, including the

 responsibilities and duties of counsel appointed to lead such actions, the importance of the

 appointment of “designated” counsel and the various organizational structures. See MANUAL FOR

 COMPLEX LITIGATION (FOURTH) at §§10.2, 10.21, 10.22, 10.221, and 10.224 (2004). As the

 Manual explains, “[e]arly organization of the counsel who have filed the various cases transferred

 or consolidated for pretrial purposes is a critical case-management task.” Id. §22.62.

        In appointing class counsel, the court “must consider”:
    Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 2 of 6 PageID #:261




               (i) the work counsel has done in identifying or investigating potential claims in
                   the action;
               (ii) counsel’s experience in handling class actions, other complex litigation, and
                    the types of claims asserted in the action;
               (iii) counsel’s knowledge of the applicable law; and
               (iv) the resources that counsel will commit to representing the class.
       II.     ROBERT M. FOOTE SHOULD BE APPOINTED TO PLAINTIFFS’
               STEERING COMMITTEE

       I, Robert M. Foote, am currently counsel in Morgan Kukovec v. TikTok, Inc., et al., 1:20-

cv-04170 pending before this Court in this MDL proceeding. In that regard, I have been an active

participant in the mediation and settlement discussions in this matter. I am member of the Trial

Bar in the Northern District of Illinois. I am willing and available to commit to this time-

consuming project as are Kathleen C. Chavez and Elizabeth C. Chavez, who are also Members of

the Trial Bar in this District. As set forth in more detail below, I have held Lead Counsel and

Executive Committee and/or Steering Committee positions in multidistrict litigation, both in this

District, and throughout the country.

       As examples, I have served on the Steering Committee of In Re Managed Care Litigation,

MDL No. 1334, Case No. 04-CV-21589 (M.D. Fla.), appointed by Judge Frederico Moreno of the

Southern District of Florida, and where settlements totaling approximately $1 billion dollars to

date have been obtained on behalf of healthcare providers. I also served on the Executive

Committee of In Re Insurance Brokerage Antitrust Litigation, MDL No. 1663, Civ. No. 04-

518(FSH) (D.N.J.), where settlements have accumulated to over $400 million dollars to date. I

am currently on the Executive Committee appointed by the Honorable Judge Proctor In Re: Blue

Cross Blue Shield Antitrust Litigation, MDL 2406. Some other appointments to Leadership

positions in multidistrict litigation include:



                                                 2
    Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 3 of 6 PageID #:262




       In Re Managed Care, MDL 1334
       In Re Sulzer Hip Prosthesis and Knee Prosthesis Liability Litigation, MDL 1401
       In Re Lupron Marketing and Sales Practices Litigation, MDL 1430
       In Re Insurance Brokerage Antitrust Litigation, MDL 1663
       In Re OxyContin Antitrust Litigation, MDL 1603
       In Re Neurontin Marketing and Sales Practices Litigation, MDL 1629
       In Re Pharmacy Benefits Manager Antitrust Litigation, MDL 1782
       In Re Relafen Antitrust Litigation No 01-12239 (D. Mass)
       In Re U.S. Foodservice, Inc., Price Litigation, MDL 1894

       I have also served as Lead Counsel in several class action matters including :

       Co-Lead Counsel, Tipsword v. I.F.D.A. Services, Inc., et al., Case No. 09-CV-
       00390(GPM) (S.D. Ill.)
       Class Counsel, Westgate Ford Truck Sales v. Ford Motor Company, Case No. 02-CV-
       483526 (Ohio Cir. Ct.)
       Co-Lead Counsel, Havlish v. bin Laden, Case No. 03-MDL- 1570 (S.D. NY), September
       11, 2001
       Lead Class Counsel, Lee v. Allstate, Case No. 03-LK-127 (Ill. Cir. Ct.)
       Co-Lead Class Counsel, Adelphia v. Heritage Crystal Kleen, 15 LK 386 (Ill. Cir. Ct)

       I have also participated in recent consumer privacy data breach cases including In Re:

Equifax, Inc., Customer Data Security Breach Litigation, MDL No. 2800 and In Re: Target

Corporation Customer Data Security Breach Litigation, MDL No. 2522. Additionally, I have

been involved in numerous cases throughout my career involving complex technology issues: In

Re Google AdWords Litigation, Docket No. 08-CV-03369 (N.D. CA); UBID, Inc. v. The GoDaddy

Group, Inc., and GoDaddy.com, Inc., Docket No. 1:09-CV-02123 (N.D. Ill.); Vulcan Golf, LLC,

et al. v. Google Inc., Docket No. 07-CV-3371 (N.D. Ill.); Academy of Motion Picture Arts and

Sciences v. GoDaddy.com, Inc., Docket No. 10-CV-3738 (C.D. CA); Commonwealth of Kentucky

v. 140 Internet Domain Names, Civil Action No. 08-CI-01409.

       Respectfully, my past accomplishments in these complex cases demonstrate my ability to

work cooperatively with others. Finally, I remain willing to dedicate my time, and make available

others in my firm, and resources, to pursue the successful prosecution of this case. Those resources


                                                 3
     Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 4 of 6 PageID #:263




include not only other dedicated attorneys in my office who have also held leadership positions in

multidistrict litigation but also the financial wherewithal to fund the inevitable expenses in this

type of litigation.

        III.    KATRINA CARROLL AND JON JAGHER SHOULD BE APPOINTED CO-
                LEAD COUNSEL

        I further support the proposal submitted by Ms. Carroll and Mr. Jagher of Plaintiffs’

Steering Committee consisting of: Robert M. Foote (Foote, Mielke, Chavez & O’Neil, LLC);

Michael Gervais (Susman Godfrey LLP); Joseph Guglielmo (Scott+Scott); Tina Wolfson (Ahdoot

& Wolfson, PC); and James Zouras (Stephan Zouras, LLP). For the same reasons set forth herein,

Applicant believes the proposed Plaintiffs’ Steering Committee will inclusively and efficiently

serve the interests of the putative classes.

        I also offer my full support for the applications of Katrina Carroll and Jon Jagher as Co-

Lead Counsel. As I stated earlier, I have been involved in the settlement discussions in this case

and have seen their dedication and skill in the instant litigation in trying to bring about consensus

among as many parties as possible towards a complete resolution of the class claims. Given Ms

Carroll’s experience with biometric privacy litigation, including BIPA cases against Google and

Shutterfly See e.g., Norberg v. Shutterfly, Inc., 152 F. Supp. 3d 1103 (N.D. Ill. 2015) (finding

jurisdiction against defendant and that plaintiff stated a claim under the Illinois Biometric

Information Privacy Act); Rivera v. Google Inc., 238 F. Supp. 3d 1088, 1095-96 (N.D. Ill. 2017)

(interpreting meaning of “biometric identifier” within the context of BIPA), coupled with both Ms.

Carroll and Mr. Jagher’s vast class action experience, I am confident that Ms. Carroll and Mr.

Jagher have and will continue to work with all parties in a professional and cooperative manner

to achieve the best possible outcome for all members of the Class.




                                                 4
    Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 5 of 6 PageID #:264




       WHEREFORE, for the foregoing reasons, it is respectfully requested that Mr. Foote be

appointed to Plaintiffs’ Steering Committee, that Ms. Carroll and Mr. Jagher be appointed co-Lead

Counsel, and that Ms. Fegan should be appointed as Liaison Counsel.


Dated: September 8, 2020                            Respectfully submitted,

                                                    /s/ Robert M. Foote
                                                    Robert Foote, Esq. (03124325)
                                                    Kathleen C. Chavez, Esq. (06255735)
                                                    Elizabeth C. Chavez, Esq. (6323726)
                                                    FOOTE, MIELKE, CHAVEZ & O’NEIL,LLC
                                                    10 W. State Street, Suite 200
                                                    Geneva, IL 60134
                                                    Tel. No.: (630) 232-7450
                                                    Fax No.: (630) 232-7452
                                                    Email: rmf@fmcolaw.com
                                                           kcc@fmcolaw.com
                                                           ecc@fmcolaw.com

                                                    ATTORNEYS FOR PLAINTIFF AND THE
                                                    PUTATIVE CLASS




                                               5
     Case: 1:20-cv-04699 Document #: 27 Filed: 09/08/20 Page 6 of 6 PageID #:265




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, I electronically filed the foregoing document
with the clerk of court for the U. S. District Court, Northern District of Illinois, using the electronic
case filing system of the court. The electronic case filing system sent a “Notice of Electronic
Filing” to the attorneys of record who have consented in writing to accept this Notice as service of
this document by electronic means:



                                                        By: /s/Robert M. Foote




                                                   6
